TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00472-CV



                                        In re Daniel Montes


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                                             ORDER

PER CURIAM

               We grant in part Daniel Montes’s Emergency Motion for a Stay of Proceedings.

Pending further order of this Court, we stay in part the effect and enforcement of the Order signed on

July 24, 2015 in Hays County Court at Law No. 1, cause number 14-0132-P, styled In re the Estate

of Ricardo Perez Hernandez, Deceased. We stay only the enforcement of the provision requiring

Montes to return property described on pages one and two in that order to the attorney for the Estate

by 4:00 p.m. on August 10, 2015. Montes shall not otherwise dispose of that property, but is not

required to return it to the attorney for the Estate pending further order of this Court.

               It is ordered on August 7, 2015.



Before Chief Justice Rose, Justices Pemberton and Field